Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “absorving” in line 14.  Appropriate correction is required.
Allowable Subject Matter
Claim 3, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20180182789 A1) hereafter referred to as Inoue  in view of Weng et al. (US 20050242271 A1) hereafter referred to as Weng.
In regard to claim 1 Inoue teaches a semiconductor light receiving element [see Fig. 2 see paragraph 0066] of back-illuminated type 
comprising a light absorbing portion [“an avalanche region 104 is sandwiched between an n+ region 102 and a p+ region 103 thereby to configure an avalanche photodiode”] provided in a vicinity of a main surface [bottom “semiconductor substrate 107”] of a semiconductor substrate transparent to [“CMOS image sensor 10A is a solid-state image sensing device of backside irradiation type for irradiating a light on the semiconductor substrate 107 provided with the wirings from the backside opposite to the top side”] an incident light, and a first convex lens [“On-chip lenses 108”] portion having a larger diameter [see Fig. 2 ] than the light absorbing portion and having a radius of curvature R1 [of 108] provided on a back surface of the semiconductor substrate opposite to the main surface, in which a center of the light absorbing portion is located [see that in Fig. 2 the center of 108 is centered above the central 102] on an optical axis of the first convex lens portion; 
but does not teach wherein in a central portion of the first convex lens portion, provided is a second convex lens portion having a common optical axis to the first convex lens portion, a smaller diameter than the light absorbing portion, and a curvature radius R2 smaller than the curvature radius R1, and
the second convex lens portion has a focal point between the second convex lens portion and the light absorving portion, thereby diffusing light incident on the second convex lens portion from the focal point toward the light absorbing portion.
See Weng Fig. 3b see paragraph 0043-0045 “a subunit of second microlenses 35a with a relatively short focal length is able to efficiently capture light which is then focused onto a first microlens 
Thus it would be obvious to add a smaller, lower radius convex lens of shorter focal length centered above the lenses 108 of Inoue i.e. to include wherein in a central portion of the first convex lens portion, provided is a second convex lens portion having a common optical axis to the first convex lens portion, a smaller diameter than the light absorbing portion, and a curvature radius R2 smaller than the curvature radius R1, and the second convex lens portion has a focal point between the second convex lens portion and the light absorving portion, thereby diffusing light incident on the second convex lens portion from the focal point toward the light absorbing portion.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to collect more light.
In regard to claim 2 Inoue and Weng as combined teaches wherein, based on a distance L from an emission point [see Weng Fig. 2e the light can come from anywhere see Weng paragraph 0039 “incident light 41 on a second microlens 34a is focused as a beam 42 onto an underlying first microlens 32a which in turn focuses a beam 43 through a spacer layer 31 and the lower stack of layers onto a photodiode 21”, the Examiner notes that this is governed by Snell’s law which is well known to a person of ordinary skill in the art] of the incident light to the second convex lens portion, a divergence angle θ  [see Weng Fig. 2e the light has to be incident on the upper lens] of the incident light, a diameter D [see the lower rays 43 focused within the diameter of the photodiode ] of the light absorbing portion, and a distance H between [see Weng Fig. 2e the distance is part of the focus] the second convex lens portion and the light absorbing portion, the radius of curvature R2  [see Weng Fig. 2e the smaller radius of the upper lens] of the second convex lens portion is set such that all of the incident light  [see Weng Fig. 2e] incident on the second convex lens portion is incident on the light absorbing portion.

In regard to claim 5 Inoue and Weng as combined teaches [see Inoue  paragraph 0080 “n-type or p-type impurity-doped silicon can be used for the semiconductor substrate 107.  Further, Ge, GaAs, InP, GaP, InAs, GaSb, and InSb as well as semiconductor materials with wider band gap including three elements or four elements can be used”] wherein the semiconductor substrate is made of an InP substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Hsiao et al. (US 20050041296 A1)  see Fig. 11 see paragraph 0047 “the semiconductor imaging device, shown in FIG. 11, has a first microlens layer 57 and overcoat 60 and a second microlens layer 61 and overcoat layer 56, such that the multiple overcoat layers are formed satisfying the optical and material needs.  Although the preferred embodiment seeks to utilize conventional fabrication techniques, it does not preclude formation of other lens shapes including but not limited to compound hemispherical convex, plano-convex, hemicylindrical, aspheric, holographic, Fresnel, conic sections, such as illustrated in FIGS. 3 a, b and c”, see that in Fig. 11 the lower lens 57 is larger than the upper lens 61 and has a larger radius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818